BAUER, Circuit Judge.
Plaintiffs challenge the constitutionality of an Illinois statute that requires persons seeking to run as independent candidates for state and county offices to file with the state 323 days before the general election. Ill.Rev.Stat., ch. 46, par. 10-2. For the reasons stated by the district court, Stevenson v. State Board of Elections, 638 F.Supp. 547 (N.D.Ill.1986), we hold that the statute is constitutionally permissible. We note, however, that the proper defendants to this suit are the individual commissioners of the State Bo&rji of Elections, and not the Board as an entity. Alabama v. Pugh, 438 U.S. 781, 98 S.Ct. 3057, 57 L.Ed.2d 1114 (1978). With that minor clarification, we adopt the reasoning and opinion of the district court as our own.
We note further that the factual setting of this suit epitomizes factionalism and intraparty squabbling. It is exactly this type of chaos that a state may constitutionally regulate in the interest of an orderly and informed electoral process. Anderson v. Celebrezze, 460 U.S. 780, 803-804, 103 S.Ct. 1564, 1577-1578, 75 L.Ed.2d 547 (1983).
The decision of the district court is
Affirmed.